Citation Nr: 0033944	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1956.

This matter arose from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence to reopen the veteran's claim for service connection 
for flat feet (pes planus) had not been submitted.  The 
veteran timely appealed this denial, and the case is before 
the Board of Veterans' Appeals (Board) at this time for 
resolution.


FINDINGS OF FACT

1.  An April 1991 Board decision denied service connection 
for bilateral pes planus.

2.  The evidence associated with the claims file subsequent 
to the 1991 Board decision includes treatment records for 
bilateral foot pain years after service and lay testimony; 
this evidence does not tend to establish a material fact 
which was not already of record at the time of the Board's 
1991 decision.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision which denied the veteran's 
claim of service connection for bilateral pes planus is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 
20.1100 (2000).

2.  The evidence received since the April 1991 Board decision 
is not new and material; thus, the claim for service 
connection for bilateral pes planus is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from severe 
manifestations of bilateral flat feet that are directly 
related to service.  Relevant regulations provide that 
service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(2000).  A preexisting injury or disease will be considered 
to have been aggravated by active duty service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000).

The veteran's claim for service connection for bilateral pes 
planus was denied by the RO in 1963 because the condition 
preexisted service and did not worsen in service.  The 
veteran did not timely appeal that decision.  In April 1991, 
the Board denied the claim, finding that no new and material 
evidence had been submitted since the 1963 RO decision.  That 
1991 Board decision is final, as it was the last disposition 
in which the claim was finally disallowed on any basis.  The 
relevant evidence at the time of the Board's 1991 denial 
consisted of the veteran's service medical records, a VA 
medical examination report dated in 1963, VA hospitalization 
reports for treatment in 1963 and 1964, and affidavits from 
acquaintances dated in 1989.  Consequently, the evidence that 
must be considered in determining whether the claim may be 
reopened based on new and material evidence is that added to 
the record since the 1991 decision.  See 38 U.S.C.A. §§ 7104, 
5108; C.F.R. §§ 3.104(a), 3.156, 20.1100 (2000).

When the Board denied the veteran's claim of entitlement to 
service connection for pes planus in the April 1991 decision, 
it found that the evidence did not show that the veteran's 
pre-existing pes planus was aggravated by service.  The 
veteran was provided with notice of that decision.

The April 1991 Board decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.1100 (2000).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.102, 3.156, 20.1100.  

Evidence submitted since the April 1991 Board denial includes 
VA treatment records and private medical evaluations dated 
since that time.  The records show complaints of bilateral 
foot pain, along with observations of pes planus.  None of 
these records contains an opinion that the veteran's pes 
planus was aggravated by service.  Although the veteran has 
maintained that he was treated at a VA medical center in 
Fresno, California, in 1957 and 1958, a search of that 
facility's records dating from 1900 to the present yielded no 
such records.  

The veteran also provided testimony at a videoconference 
hearing in October 2000.  He explained that he was a cook in 
service and that he also performed routine GI duties such as 
guard duty when he was stationed in Korea.  Although he made 
it through basic training with his flat feet, the condition 
became increasingly painful as his service wore on.  Finally, 
he stated that he believed that the notation, "NEFR" on his 
separation record, DD 214, indicates that he was not eligible 
for re-enlistment.  He believes that there is no other 
possible reason for this than his flat feet.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
removed the requirement that a veteran submit a well-grounded 
claim.  The new law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board finds the evidence submitted is not new and 
material, as it does not bear directly and substantially upon 
the specific matter under consideration.  The evidence 
offered tends to establish that the veteran currently has 
bilateral pes planus related to service, and the case was 
denied in 1991 because no evidence showed aggravation of that 
preexisting condition due to service.  There is no medial 
opinion in the newly submitted evidence that any aggravation 
of the preexisting condition occurred.  The evidence of 
current treatment is new because it was not literally before 
the Board in 1991, but it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Because the evidence is not relevant to the issue of 
aggravation of a preexisting condition, it is not probative 
of the basis for the 1991 denial.  Thus, the test for new and 
material evidence set forth in 38 C.F.R. § 3.156 has not been 
met, and the claim may not be reopened.  

The Board does note the veteran's contentions that he had 
suffered from increased foot pain in service and that he has 
had pain since service.  However, it is stressed that the 
reason the Board does not find new and material evidence is 
that the evidence presented today does not change the basis 
for the denial in 1991.  The veteran does not show current 
bilateral pes planus was permanently worsened due to service.  
Further, the veteran's DD 214 was of record at the time of 
the 1991 denial, and the argument that he was not eligible 
for reenlistment due to flat feet is not, on its own or 
together with other evidence, probative of the reason for the 
1991 denial in the absence of medical opinion evidence.  The 
RO did provide in its statement of the case regulations and 
laws describing the criteria for new and material evidence 
and what constitutes such evidence.  The veteran has not 
provided such evidence.  Further, the RO provided the 
appropriate degree of assistance to the veteran.

In sum, the evidence added since the 1991 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for bilateral pes planus.  38 C.F.R. § 3.156(a).  The medical 
evidence relates to facts that are not material to the 
denial, namely that the veteran currently has pes planus.  
The veteran has not provided new evidence probative to the 
basis for the 1991 denial, specifically, he has not shown 
that his preexisting condition underwent permanent worsening 
due to service.  Thus, the Board finds, as set forth above, 
that new and material evidence has not been submitted.  The 
case is not reopened.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for this disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  Such 
evidence may be submitted to the RO at any time.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for bilateral pes 
planus is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

